Citation Nr: 0839639	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  02-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for refractive error of 
the eyes.

5.  Entitlement to service connection for gastritis with 
esophageal reflux.

6.  Entitlement to service connection for post-traumatic 
arthritis of the right ankle. 

7.  Entitlement to service connection for status post 
laceration of the left wrist.

8.  Entitlement to service connection for osteoarthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from August 1969 to July 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2003, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing conducted 
between the RO and the Board at VA Central Office, a 
transcript which is contained in the claims file.  

The Board remanded the case in August 2003, and following 
development it now returns for further review.  Following 
that remand, the RO by an April 2007 decision granted a 
permanent and total disability rating for non-service-
connected pension benefits.  That represented a complete 
grant of that issue on appeal (which had also been remanded 
by the RO in August 2003), and hence there is no longer a 
case in controversy for appellate consideration as to that 
issue.  

The issues of entitlement to service connection for tinnitus 
and bilateral hearing loss are herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the veteran.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that depression developed in service or is otherwise causally 
related to service.  

2.  The preponderance of the evidence is against the presence 
of a psychosis to a disabling degree within the first post-
service year.  

3.  The veteran has refractive error of the eyes, with the 
preponderance of the evidence of record against the presence 
of any other eye disability.  

4.  The preponderance of the evidence mandates a finding that 
the veteran's gastritis with esophageal reflux is due to 
abuse of alcohol and drugs.  Hence, as dictated by statute 
and regulation, the veteran's gastritis with esophageal 
reflux is deemed not to have been incurred in service.  

5.  The preponderance of the evidence is against a finding 
that post-traumatic arthritis of the right ankle developed in 
service or is otherwise causally related to service.  

6.  The preponderance of the evidence is against the presence 
of post-traumatic arthritis of the right ankle to a disabling 
degree within the first post-service year.  

7.  The preponderance of the evidence is against a finding 
that status post laceration of the left wrist developed in 
service or is otherwise causally related to service.  The 
self-inflicted laceration of the left wrist was not due to 
any service-connected disability.  

8.  The preponderance of the evidence is against a finding 
that osteoarthritis developed in service or is otherwise 
causally related to service.  

9.  The preponderance of the evidence is against the presence 
of osteoarthritis to a disabling degree within the first 
post-service year.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for depression are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  The criteria for service connection for refractive error 
of the eyes are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for service connection for gastritis with 
esophageal reflux are not met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.301, 3.303 
(2008).

4.  The criteria for service connection for arthritis of the 
right ankle are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

5.  The criteria for service connection for status post 
laceration of the left wrist are not met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

6.  The criteria for service connection for osteoarthritis 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, as 
detailed below, any VCAA notice timing error has been 
appropriately cured.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case for all 
six issues adjudicated herein (service connection for 
depression, refractive error of the eyes, gastritis with 
esophageal reflux, post-traumatic arthritis of the right 
ankle, status post laceration of the left wrist, and 
osteoarthritis).  While initial VCAA notice in August 2001 
may have been deficient as to some aspects of notice, 
following Board remand in August 2003 the Appeals Management 
Center (AMC) issued development letters in April 2004 and 
October 2004, which together satisfied the VCAA requirements 
and, together with subsequent readjudication, appropriately 
cured any prior deficiency.  Those notice letters were 
appropriately followed by readjudication of the six claims, 
by a February 2008 SOC readjudicating the claim for gastritis 
with esophageal reflux, and by a SSOC in October 2005 
readjudicating claims for service connection for depression, 
refractive error of the eyes, post-traumatic arthritis of the 
right ankle, status post laceration of the left wrist, and 
osteoarthritis.  By the post-remand development letters, the 
veteran was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate these claims.

The initial development letter in August 2001 informed the 
veteran of the bases of review and the requirements to 
sustain the claims.  He was also told by that letter that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
development letters addressing the appealed service 
connection claims adjudicated herein did not address the 
downstream issues of initial rating and effective date, such 
errors are harmless and moot, because the claims are herein 
denied.

The development letters also requested that the veteran 
advise of any VA and private medical sources of evidence 
pertinent to his claims, and provide necessary authorization 
to obtain those records.  It also requested evidence and 
information about treatment after service, in support of the 
claims.  The veteran did inform of VA treatment records as 
well as records of private treatment, and provided 
authorization on which basis both VA and private treatment 
records were obtained and associated with the claims file.  
The veteran was appropriately informed, including by the 
appealed rating decision and SOCs and SSOC, of records 
obtained, and, by implication, of records not obtained.  He 
was also adequately informed of the importance of obtaining 
all relevant records, and of his ultimate responsibility to 
see that records are obtained in furtherance of his claims.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, the veteran was afforded VA examinations in 2001, 2002, 
and 2005 addressing his claimed disabilities, and these 
examinations, taken together with all the evidence of record, 
are adequate for adjudication of the appealed claims 
adjudicated herein, as evidenced by the Board's discussion, 
below, of the reasons and bases for its denial of the claims 
herein.  The Board accordingly concludes that any VA 
examination requirements for the service connection claims 
adjudicated herein have been satisfied.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims adjudicated herein.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by appropriate inquiry.  Hence, 
the case presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed his claims by written statements as 
well as by testimony at his videoconference hearing in March 
2003.  There has been no expressed indication that he desires 
further opportunity to address his claims.  

The Board finds that development requested by the Board's 
remand in August 2003 has been fulfilled.  Fulfillment of 
those instructions included, with regard to the claims 
adjudicated herein,  issuance of the development letters by 
the AMC in April and October of 2004, obtaining Vet Center 
records in April 2004, obtaining additional VA treatment 
records, obtaining new examinations in 2005 (and an addendum 
addressing gastrointestinal disorders in 2007), and 
readjudication of the claims by the SSOC in October 2005 and 
the SOC in February 2008.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio, 
supra.  The Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Laws Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as psychoses and arthritis, may be 
subject to service connection based upon presumed incurrence 
in service if manifested to a compensable degree within one 
year immediately subsequent to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  

III.  Claim for Service Connection for Depression

The veteran contends that his depression should be recognized 
as causally related to service.  However, a review of the 
record shows that there were no complaints, findings, 
treatments, or diagnoses referable to a mental disorder in 
service, and the veteran's service separation examination in 
July 1971 found him to be normal with regard to his 
neurologic and psychiatric status.  

The veteran underwent VA hospitalization from June to August 
of 2001, when he reported long-standing depressive symptoms 
and suicidal thoughts as well as alcohol dependence.  He 
reported being depressed for many years, but attempting 
suicide only once five years earlier, by cutting his wrist.  
This is consistent with his report at a June 2005 VA 
examination addressing his left wrist scar, when he reported 
that the scar was obtained by a self-inflected laceration in 
1995.  In the June to August of 2001 hospitalization, 
polysubstance abuse including cocaine was noted, and a 
treating physician assessed substance-induced depression.  

Upon VA psychiatric examination in May 2005, the examiner 
noted the veteran's history, including of most recent 
psychiatric hospitalization in 2003.  The veteran reported 
multiple depressive symptoms, and the examiner noted that the 
veteran had difficulty articulating these.  The veteran 
reported not using alcohol since September 2004, but reported 
ongoing suicidal ideation without plan.  The veteran reported 
that his psychiatric medication, including Venlafaxine and 
Trazodone, helped him and prevented his "crazy talk."  The 
examiner assessed chronic, psychotic major depression, as 
well as alcohol dependence in remission and polysubstance 
abuse in remission.  The examiner also assessed an 
unspecified cognitive disorder secondary to depression.  
 
A neuropsychological consultation in July 2005 noted that the 
veteran had worsening difficulties with memory and 
concentration for the past five years.  The veteran reported 
a history of psychiatric problems since 1970 with multiple 
suicide attempts.  The neuropsychologist concluded through 
testing and evaluation, that the veteran's cognitive 
complaints were more likely associated with psychiatric 
symptoms than a neurodegenerative or neurocognitive disorder.  

Whether or not the veteran's depression is substance-induced, 
there is no evidence of record, other than the veteran's 
contention, that his depression or any other psychiatric 
disorder is related to service.  Medical records do not 
establish depression present in service or for years 
thereafter.  The veteran's noted cognitive impairments, 
including impairment of memory, cause his statements as to 
etiology of his mental disorder to be of limited weight, so 
that these statements are outweighed by the absence of 
evidence of mental disability either in service or for years 
after service.  Evans.  

The Board concludes, in the absence of independent, 
corroborating evidence of mental disability in service or 
causally related to service, that the preponderance of the 
evidence is against a mental disorder including depression 
having developed in service, or being otherwise causally 
related to service.  38 C.F.R. § 3.303.  

While the May 2005 VA psychiatric examiner assessed psychotic 
major depression, thus presenting the possibility of service 
connection for psychosis on a first-year-post-service basis, 
the weight of the evidence is against the presence of 
psychosis within the first post-service year.  38 C.F.R. 
§§ 3.307, 3.309.  

IV.  Claim for Service Connection for Refractive Error of the 
Eyes

The veteran has claimed entitlement to service connection for 
bilateral eye disorder, consisting of refractive error of the 
eyes.  Upon VA examination of the veteran's eyes for 
compensation purposes in January 2002, the examiner found 
only refractive error of both eyes.  The veteran has not 
presented countervailing medical evidence to support the 
presence of other eye disability.  

Refractive error of the eyes is a congenital or developmental 
disability not subject to service connection.  38 C.F.R. 
§ 3.303(c).  Accordingly, service connection for that 
disorder must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

V.  Claim for Service Connection for Gastritis with 
Esophageal Reflux

The veteran contends that gastritis with esophageal reflux 
should be service connected.  

Upon multiple treatments in service in June 1970, the veteran 
reported abdominal cramps, nausea, and vomiting of ingested 
food with inability to hold down any food, though without 
epigastric pain.  He was not pallid, and an abdominal 
examination was negative.  Gastritis was assessed.  

An upper gastrointestinal X-ray evaluation in July 1970 was 
negative, but vomiting persisted. The veteran was treated 
including with Maalox and Valium.  Later in July 1970, the 
veteran was again seen for complaints of vomiting without 
abdominal pain.  Compazine was prescribed.  

Upon treatment in October 1970, the veteran was noted to be 
drinking and vomiting.  He was prescribed Compazine, aspirin, 
and antacid tablets.  Also in October 1970, he received a 
refill of the Valium which had been prescribed for his upper 
gastrointestinal condition with vomiting.  

The veteran's service separation examination in July 1971 
noted no gastrointestinal abnormality.  

Upon VA hospitalization from June 2001 to August 2001, the 
veteran was noted to have a history of alcohol dependence, as 
well as other illicit substance abuse.  Substance induced 
depression was assessed.  In the course of that 
hospitalization the veteran reported that he had drunk 
alcohol since the age of 15, and that his longest period of 
sobriety had been for four months when he was in jail.  

The veteran was afforded a VA upper gastrointestinal series 
with contrast in April 2000 which showed moderate esophageal 
reflux.  An esophagogastroduodenoscopy in May 2000 showed no 
esophagitis or varices.  The stomach showed mild gastropathy 
with no ulcers or varices.  The duodenum was normal.  The 
examiner assessed mild gastropathy and possible short segment 
Barrett, which was biopsied.  

Upon VA examination of the veteran in January 2002 for upper 
gastrointestinal conditions, the claims file was reviewed.  
The veteran reported a history of epigastric distress 
beginning in 1985, with some nausea, vomiting, regurgitation, 
and pyrosis.  The examiner noted that the veteran had 
received treatment in the last year for upper 
gastrointestinal pain as well as alcoholism.  Treatment 
included medication for pyrosis and regurgitation, which 
helped.  The veteran was currently homeless, lived with his 
sister, and ate one or two meals per day.  The examiner noted 
recent X-ray and gastroscope findings, and diagnosed 
gastritis and esophageal reflux, helped by medical management 
but still symptomatic.  

Upon further VA examination in April 2005, the veteran 
reported episodes of epigastric distress twice weekly.  Upper 
gastrointestinal X-rays in 2003 were noted to show hiatal 
hernia with esophageal reflux.  He reported that this began 
in 1970.  The examiner also noted that the veteran was taking 
Motrin and Vioxx, and noted that his upper gastrointestinal 
problems could be well treated with antacids and diet, as 
well as avoidance of Motrin and Vioxx.  The examiner assessed 
hiatal hernia with esophageal reflux, with mild symptoms.  
The examiner opined that the veteran was more likely than not 
entitled to service connection for gastritis.  

An addendum opinion was obtained in June 2007 from the April 
2005 examiner.  The examiner then noted that the veteran's 
historical episodes of gastritis coincided with his consuming 
large quantities of alcohol and drugs.  The examiner opined 
that the condition was treatable "by standard treatment of 
this type of problem" and not a permanent disability.  Thus, 
in essence, the VA examiner assessed that the veteran's 
gastritis with esophageal reflux was due to his abuse of 
alcohol and drugs.  

The evidentiary record, including in-service and post-service 
records, reflects that the veteran has had an intermittent 
gastritis condition documented and assessed in service and 
after service, and that a VA examiner has provided two 
opinions:  that the gastritis is related to service, and that 
the gastritis is not a permanent disability but rather is 
associated with the veteran's abuse of alcohol and drugs.  
This association with alcohol and drug abuse is supported by 
both in-service and post-service medical records. 

An injury or disease incurred during active service shall not 
be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d).  

In this case, the preponderance of the evidence is to the 
effect that the veteran had gastritis in service which 
continued intermittently on an ongoing basis since that time.  
However, the preponderance of the evidence, including records 
of treatment in, and after service, and the June 2007 
addendum opinion of the VA examiner, is also to the effect 
that the veteran's gastritis with esophageal reflux is due to 
his abuse of alcohol and drugs.  Hence, the veteran's 
gastritis may not be deemed to have been incurred in service.  
38 C.F.R. § 3.301(d).  The evidentiary record does not 
reflect that the veteran's alcohol abuse is the result of a 
service-connected disability, and hence there is no exception 
to the bar against service connection in this case.  Cf. 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (no bar to 
entitlement to service connection for disease due to alcohol 
abuse, where alcohol abuse is itself due to a service-
connected disability).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
gastritis with esophageal reflux.  

VI.  Claim for Service Connection for Post-Traumatic 
Arthritis of the Right Ankle

The veteran claims entitlement to service connection for a 
right ankle disorder with post-traumatic arthritis.  VA 
examination and treatment records are to the effect that the 
condition originated with an injury to the ankle while he was 
running in 1972, after service.  The veteran's repeated self-
reported history of the origin of this condition has been 
consistent, and has not deviated from his report of onset 
with the injury in 1972.  No medical or other independent or 
corroborating evidence supports an origin in service, or any 
causal relationship to service.  

Arthritis is not shown to have been present within the first 
post-service year or indeed for many years after service, and 
hence the preponderance of the evidence is against 
entitlement to service connection for the arthritis of the 
right ankle on a first-year post-service presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

In the absence of any evidence supporting onset in service or 
otherwise causally relating the veteran's right ankle 
disorder with post-traumatic arthritis to service, the 
preponderance of the evidence is against the claim for 
service connection for post-traumatic arthritis of the right 
ankle.  38 C.F.R. § 3.303.  

VII.  Claim for Service Connection for Status Post 
Laceration of the Left Wrist 

The veteran contends he should have service connection for 
status post laceration of the left wrist.  Based on evidence 
of record including as reviewed above, the weight of the 
evidence, including the veteran's own self-report upon VA 
hospitalization in 2001 and during subsequent VA 
examinations, is to the effect that he lacerated his left 
wrist in 1995 in an apparent suicide attempt.  This suicide 
attempt is not related to service because the veteran's 
depressive disorder is herein denied service connection, and 
accordingly service connection on a secondary basis may not 
be had.  38 C.F.R. § 3.310. 

Absent any other basis by which service connection for the 
left wrist laceration or residuals thereof may be sustained, 
the preponderance of the evidence is against the claim for 
service connection for status post laceration of the left 
wrist.  38 C.F.R. §§ 3.303, 3.310.  




VIII.  Claim for Service Connection for Osteoarthritis

The veteran contends that he is entitled to service 
connection for osteoarthritis.  However, he has provided no 
clear or adequate theory of entitlement.  Moreover, no 
systemic-type or multiple-joint osteoarthritis was found upon 
VA examination in December 2001.  At that examination, post-
traumatic arthritis was noted about the right ankle at the 
tibiotalar and tibiofibular joints, and only a mild post-
operative scar as residual was found in the vicinity of the 
left wrist. 

Thus, there is no current disability or causal link to any 
disease or incident in service to support the veteran's claim 
for service connection for osteoarthritis, beyond the post-
traumatic arthritis of the right ankle for which service 
connection has already been denied hereinabove.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for service connection for osteoarthritis of a direct 
basis.  38 C.F.R. § 3.303.  

The weight of the evidence is also against the presence of 
osteoarthritis in the first year post-service, and hence 
there is no basis of entitlement to service connection for 
osteoarthritis on a first-year-post-service presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.  The veteran has not made 
an allegation of the presence of osteoarthritis within the 
first post-service year, and the evidentiary record bears no 
evidence of that disease during that period .  


IX.  Benefit-of-Doubt Analysis

The preponderance of the evidence is against all of the 
claims denied herein.  Accordingly, the benefit-of-the-doubt 
doctrine does not apply to the rsolution of any of these 
claims. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for depression is denied.

Service connection for refractive error of the eyes is 
denied.  

Service connection for gastritis with esophageal reflux is 
denied.

Service connection for arthritis of the right ankle is 
denied.

Service connection for status post laceration of the left 
wrist is denied.

Service connection for osteoarthritis is denied. 


REMAND

The veteran contends that he has tinnitus from service, and 
that his hearing loss and tinnitus accordingly originated in 
service, due to noise exposure.  He was afforded two VA 
examinations, in December 2001 and August 2005, though 
neither was directed at answering questions of etiology, 
which would have proved helpful in a service connection 
claim.  The August 2005 examiner did, however, provide the 
following, somewhat cryptic, opinion: "Etiology of tinnitus:  
The veteran's current level and type of hearing loss support 
his current claim of tinnitus."  Does this opinion mean to 
imply that service connection for tinnitus is supported, and 
if so, why would not the type of hearing loss also support a 
claim for service connection for hearing loss?  And given 
this "support," is it at least as likely as not that the 
veteran's tinnitus is causally related to service?  These 
questions are not answered by the VA examinations.  Yet, the 
August 2005 VA examination does suggest some level of medical 
support for the veteran's hearing loss and tinnitus claims.  
Thus, the record "indicates" the possibility of a causal 
link to service, which in turn necessitates a VA examination, 
or at least a supplemental opinion by the August 2005 
examiner, to more directly address medical questions 
underlying the service connection claims.  38 C.F.R. § 
3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Thus, in this case, a medical opinion should be sought from 
the August 2005 examiner, or a further examination should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The VA examiner who conducted the 
audiology examination for compensation 
purposes in August 2005 should be directed to 
provide addendum opinions addressing the 
etiology of hearing loss and tinnitus as 
related to service.  The claims folder must 
be made available to the examiner for review 
for these opinions.  The examiner should 
review the veteran's reported source or 
history of hearing loss and tinnitus, his 
duties and activities in service and after 
service, and any other evidence of record 
which may inform questions of etiology as 
related to service, and then answer the 
following:
 
a.  The examiner should address 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that the veteran has 
hearing loss that began in service or 
is otherwise causally related to 
service.  The examiner should also 
provide an opinion addressing whether 
it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has 
tinnitus which began in service or is 
otherwise causally related to 
service.  In answering these 
questions, the examiner should review 
audiometric readings, and interpret 
whether these reflect hearing loss 
due to acoustic trauma, or contrarily 
whether they reflect age-related or 
otherwise-incurred hearing loss.  

b.  Note:  The term "at least as 
likely as not" as used above does 
not mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

c.  Any opinion provided should 
include discussion of specific 
evidence of record.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions 
of the examiner should reflect review 
of the claims file, and should be 
supported by a discussion of 
pertinent evidence.

2.  If the August 2005 examiner is 
unavailable or otherwise fails to provide 
the requested opinions, the veteran must 
be afforded an additional audiology 
examination, with review of the record, to 
address these same questions of etiology 
as related to service, as delineated in 
instruction subsections 1.a. to 1.c., 
above.  

3.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If the 
benefit sought are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


